DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant's election with traverse of Group I in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that any search on Group I would require that the subject matter of claim 6 be fully searched.  This is not found persuasive because Group II includes the steps of receiving a first selection of on of a first operating condition and a second operating condition which is not required in Group I. In addition, there is search and/or examination burden for the distinct inventions due to their mutually exclusive characteristics. The distinct inventions require a different field of search (i.e., search different classes/subclasses or electronic resources or employing different search queries). 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 1 recites “the heating element without causing drying or burning of that outer surfaces of the food” at lines 9-10. However, para.0015 of original specification recites “the heat received by the food during the activation phases of the heating element can propagate and penetrate into even the innermost layers of the food itself, in particular by exploiting the deactivation phases, without the outer surfaces getting excessively dry or burned”. This paragraph suggests that the heating element drying and burning the surface of food to a degree but not overly dry or burned the surface of the food. Examiner noted that Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. MPEP 2173.05 (i). Claims 2-12 are rejected based its dependency. 
 	Claim 12 recites “to heat the food without causing drying or burning of the outer layers of food” at lines 3-4. However, para.0015 of original specification recites “the heat received by the food during the activation phases of the heating element can propagate and penetrate into even the innermost layers of the food itself, in particular by exploiting the deactivation phases, without the outer surfaces getting excessively dry or burned”. This paragraph suggests that the heating element drying and burning the surface of food to a degree but not overly dry or burned the surface of the food. Examiner noted that Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. MPEP 2173.05 (i).


 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “are configured to allow propagation of heating by activations of the heating element to innermost layers of the food arranged in the first heating compartment during deactivations of the heating element without causing drying or burning of that outer surfaces of the food”.  It is unclear as to how activation of heating element … during deactivation of the heating element.  Does that mean the heating element turn on and off repeatedly to perform the function of without causing drying or burning of that outer surfaces of the food or during only the deactivation of heating element so that the heating element without causing drying or burning of that outer surfaces of the food. MPEP 2173.05 (a) and MPEP 2143.03. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382).
	Regarding claim 1, Hornbeck et al. discloses “a method for controlling a toaster having a first heating element adapted to heat food arranged in a first heating compartment” (abstract, i.e., a commercial toaster apparatus. Fig.1, 22 pointed at the housing that forms a heating compartment and fig.2, 24 shows a heating element adapted in a first heating compartment), the method comprising: 
 	“executing a main heating program” (para.0033, all, in particular at lines 4-6, i.e., by keeping the quartz heaters at a “stand by”, the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again) “for heating the food arranged in the first heating compartment” (fig.2 shows the interior of food compartment), the main heating program comprising “a succession of activations of the first heating element separated by respective deactivations of the first heating element, wherein the activations of the heating element are carried out by providing power thereto and the deactivations of the heating element are carried out by disconnecting power therefrom” (para.0033, all, i.e., by keeping the quartz heaters at a “stand by”, the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again … present toasters with quartz heating element maintain body cavity temperature by turning the heating elements “on” and “off”. This method maintaining a desired toaster cavity temperature. In other words, the heaters in turn on, off, and so on. Please noted that the method step as described by para.0033 is computer controlled (i.e., digital controller)) and “are configured to allow propagation of heating by activations of the heating element to innermost layers of the food arranged in the first heating compartment during deactivations of the heating element without causing drying or burning of that outer surfaces of the food” (fig.4 shows at least one heating element such as heating element 24 that can be used to heating the innermost layers of food. Examiner noted that “the layer of food” is considered as material worked upon by apparatus. MPEP 2115. Examiner noted that the drying and burning food is based the temperature of food (i.e., can be a frozen food) and the duration of heating and heating temperature of the heating element). It would have been obvious to one ordinary skill in the art to adjust heating temperature (Hornbeck et al., paragraph 0042, all, i.e., pre-set power level settings, 1 through 5) of heating element for warming frozen food without burning or drying the food item.
 	Regarding claim 2, Hornbeck et al. discloses “selectively executing a plurality of heating programs, said plurality of heating programs comprising said main heating program” (paragraph 0032, all, i.e., heater is shown in start mode ... in the “start” mode, the maximum power is applied to the heaters to provide a quick start. Paragraph 0033, i.e., "stand-by", the heaters are not permitted to go through the thermal shock of heating and completely cooling and then re-heating again. It is noted the heating programs refers to the “start” mode and “stand-by" mode. Hornbeck et al., fig.7, 80, 82, 84, 86, 88, 90, 92 and 94. Paragraph 0042-0043, i.e., button. Please noted that the control unit (i.e., digital controller) configured to selectively execute the heating program based on user selection).
 

 	Claims 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Schandel et al. (US 2013/0236614) and Thomas (EP 2017536).
 	Regarding claim 3, Hornbeck et al. discloses “each one of which said first heating element” (24 and 26).
 	Hornbeck is silent regarding said plurality of heating programs comprise:
a first group of heating programs, in each one of which said at least one heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs; and a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second group of programs, said main heating program being one of the second group of heating programs.
 	Schandel et al. teaches “said plurality of heating programs comprise: a first group of heating programs, in said first heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs’ (fig.10, steps 1014, 1016; steps 1020, 1022 show heating programs for activate heating element with substantial continuity). The advantage of having said plurality of heating programs comprise: a first group of heating programs, in each one of which said at least one heating element is activated with substantial continuity for an entire duration of the respective one of the first group of heating programs is to provide desired heating power for cooking food based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hornbeck et al. with Schandel et al., by adding Schandel et al.’s heating program to Hornbeck's control unit, to provide additional heating control so as to allow user to provide desired heating power for cooking food based on user preference.
 	Thomas teaches “a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second group of programs, said main heating program being one of the second group of heating programs” (paragraphs 0053-0067 shows the example of heating elements turning on and off and Claim 10, i.e., at least one control unit in order to control the heating elements and Claim 19-23, i.e., control duty cycle). The advantage of having a second group of heating programs, each one of which includes performing a plurality of activations, separated by respective deactivations, of the first heating element during the execution of the one of the second group of programs, said main heating program being one of the second group of heating programs is to provide desired heating power for cooking food based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hornbeck et al. with Thomas, by adding Thomas’s heating program to Hornbeck's control unit, to provide additional heating control so as to allow user to provide desired heating power for cooking food based on user preference.
	Regarding claim 4, Hornbeck et al. discloses “receiving a selection of one heating program among said plurality of heating programs and executing the selected heating program” (Hornbeck et al., fig.7, 80, 82, 84, 86, 88, 90, 92 and 94 are selections for user to select and the controller is configured to follow the particular selection/program in order to execute the selected heating program. See para.0042-0043 for details).
 	Regarding claim 5, Hornbeck et al. discloses “switching said toaster between a first operating condition, wherein it executes programs of said first group, and a second operating condition, wherein it executes programs of said second group” (Hornbeck et al., para.0042-0043, i.e., toasting button 82, darker toast 84 are example of a first mode and standby mode 86, E-SAVE button is example of the second mode. Thomas reference teaches other type of the second mode).
 	Regarding claim 6, Hornbeck et al. discloses “witching said toaster between the first operating condition and the second operating condition is in response to a user input received from a button included on the toaster and configured for switching said toaster from the first operating condition to the second operating condition” (Hornbeck et al., para.0042-0043, i.e., toasting button 82, darker toast 84 are example of a first mode and standby mode 86, E-SAVE button is example of the second mode. Examiner can first select the first mode and then use the E-SAVE button thereafter for switching the first mode to a second mode).
 	Regarding claim 9, Hornbeck et al. discloses “defaulting to the first operating condition” (Hornbeck et al., the user can manually select one of toasting button 82 or darker toast 84 to set the first operating condition).
 	Regarding claim 10, Hornbeck et al. discloses “indicating the selected one of the operating conditions to a user” (para.0042, i.e. for lighter toasting button 82 is selected  … if the user presses the light button 82, the power level will shift to 2.  Please noted that the device indicates the one of the selected operating conditions (i.e., power level to 2) to a user).


 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Schandel et al. (US 2013/0236614) and Thomas (EP 2017536) as applied in claims 3-6 and 9-10 above, and further in view of Blackson et al. (US 8,049,142).
 	Regarding claim 11, Hornbeck et al. discloses all the features of claim limitations as set forth above except for said user indicating the selected on of the operating conditions is carried out by controlling an interface on the toaster that comprises a plurality of indicating lights configured for indicating a selected one of the first and second operating conditions.
 	Blackson et al. teaches “said user interface comprises a plurality of indicating lights configured for indicating a selected one of the first and second operating conditions” (col.4 at lines 26-27). The advantage of having said user interface comprises an indicating device configured for indicating the operating condition in which the toaster is to provide signal regarding the machine condition. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Hornbeck et al. with Blackson et al., by adding Blackson et al.'s LED lights to modified Hornbeck et al., to provide signal regarding the machine condition.


 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hornbeck et al. (US 2014/0318382) in view of Shei (US 2006/0185527) and Design Choice.
 	Regarding claim 12, Hornbeck et al. discloses “said main heating program comprises a plurality of activations of the first heating element” (paragraph 0042-0043).
 	Hornbeck et al. is silent regarding each one of the plurality of activations having a duration of 40 seconds to 50 seconds to heat the food product without causing drying or burning of the outer layers of food, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds to allow propagation of heat from the outer layers to the inner layers.
 	Shei teaches “each one of the plurality of activations having a duration” (fig.8, item I and item E shows a plurality of activations having a duration) “having a duration of 10 minutes” (paragraph 0037), “each pair of consecutive activations being separated by one of the deactivations’” (fig.8, items N. It is noted that there are plurality of deactivations heating time between during the time frame D. See fig.8 for details) having a duration of 5 minutes (paragraph 0039), the one of the deactivations having a duration. The advantage of having each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds is to provide desired cooking duration based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Hornbeck et al. with Shei, by modifying Hornbeck et al.’s cooking duration according to Shei's cooking duration, to provide desired cooking duration based on user preference.
 	The combination of Hornbeck et al. and Shei is silent regarding ”duration for each one of the plurality of activations having a duration of 40 seconds to 50 seconds to heat the food product without causing drying or burning of the outer layers of food, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds to allow propagation of heat from the outer layers to the inner layers”. However, applicant is silent regarding having “duration for each one of the plurality of activations having a duration of 40 seconds to 50 seconds to heat the food product without causing drying or burning of the outer layers of food, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds to allow propagation of heat from the outer layers to the inner layers” solves any stated problem or provides any unexpected results. The examiner notes that the duration for heating/cooking is to determine the degree of doneness based on user preference. As such, the examiner considers this limitation to be a design choice. Therefore, it would have been obvious as a matter of design choice to further modify the combination of Hornbeck et al. and Shei, showing each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds as proposed by the applicant, since the applicant has not disclosed that having duration for each one of the plurality of activations having a duration of 40 seconds to 50 seconds, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds solves any stated problem or provides any unexpected results and it appears that Shei’s heating duration would perform equally well, since duration for heating merely determine the degree of doneness based on user preference. 	Thus, The combination of Hornbeck et al. and Shei would meet of claim limitations of ”duration for each one of the plurality of activations having a duration of 40 seconds to 50 seconds to heat the food product without causing drying or burning of the outer layers of food, each pair of consecutive activations being separated by one of the deactivations, the one of the deactivations having a duration of 10 seconds to 20 seconds to allow propagation of heat from the outer layers to the inner layers”. Examiner noted that “the layer of food” is considered as material worked upon by apparatus. MPEP 2115. It would have been obvious that the heat propagate from exterior of food item toward interior of food item. Examiner noted that the drying and burning food is based the temperature of food (i.e., can be a frozen food), the duration of heating and heating temperature. It would have bene obvious to one ordinary skill in the art to adjust the heating temperature without causing drying or burning of the outer layers of food.  


Response to Arguments
 	Applicant's arguments filed  05/18/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Restriction requirement …” on pages 8-9 of remark.
 	In response, examiner respectfully disagrees because Group II includes the steps of receiving a first selection of on of a first operating condition and a second operating condition which is not required in Group I. In addition, there is search and/or examination burden for the distinct inventions due to their mutually exclusive characteristics. The distinct inventions require a different field of search (i.e., search different classes/subclasses or electronic resources or employing different search queries).
 	(2) Applicant argues “35 USC 102 …” on page 9-10 of remark.
 	In response, the amendment to claims changed the scope of invention that overcome prior rejection. However, the amendment to claim does not overcome Hornbeck et al. Hornbeck’s the heating element is spaced away from the food item so that it would be obvious the heat transfer from the exterior of food item to interior of food item during the heating process. With respect to “the layer of food” is considered as material worked upon by apparatus. MPEP 2115. Examiner noted that the drying and burning food is based the temperature of food (i.e., can be a frozen food), the duration of heating and heating temperature of heating element. It would have been obvious to one ordinary skill in the art to adjust heating temperature (Hornbeck, para.0042, i.e., pre-set power level settings, 1 through 5) for warming frozen food without burning or drying the food item.



Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761